It appears in this case that an application for a writ of prohibition against the respondent was made to the district court of appeal of the second district on May 23, 1910; that an alternative writ was issued therein, and that on June 13, 1910, the said district court gave judgment denying the application on its merits. Under the constitution the district court has concurrent jurisdiction with the supreme court in original proceedings of this character. A judgment by that court is therefore an adjudication of the matters set forth in the petition. If this court should entertain a distinct application of the same character the petitioner would be met by an answer alleging the former adjudication in the district court, and that adjudication would be a bar. In such cases if the applicant desires the intervention of this court in the matter, *Page 74 
the only effectual method of obtaining it is by application for a transfer of the case to this court for a reconsideration and decision. If the district court had decided the case without an adjudication upon the merits, perhaps its judgment would not be a bar, but petitioner's application shows that the adjudication of that court was a decision upon the merits.
For these reasons the application for a writ is denied.